Exhibit 10.30

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

THIS AGREEMENT is entered into and effective as of this       day of
              ,       (the “Date of Grant”), by and between Fargo Electronics,
Inc. (the “Company”) and           (the “Optionee”).

 

A.            The Company has adopted the Fargo Electronics, Inc. 2003 Stock
Incentive Plan (the “Plan”) authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant Non-Statutory Stock Options to
employees (including officers and directors who are also employees) and
non-employee directors of the Company and its Subsidiaries (as defined in the
Plan).

 

B.            The Company desires to give the Optionee an inducement to acquire
a proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 


1.             GRANT OF OPTION.


 

The Company hereby grants to the Optionee the right, privilege, and option (the
“Option”) to purchase            shares (the “Option Shares”) of the Company’s
common stock, $0.01 par value (the “Common Stock”), according to the terms and
subject to the conditions hereinafter set forth and as set forth in the Plan. 
The Option is not an “incentive stock option,” as that term is used in Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 


2.             OPTION EXERCISE PRICE.


 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $      .

 


3.             DURATION OF OPTION AND TIME OF EXERCISE.


 


3.1           INITIAL PERIOD OF EXERCISABILITY.  THE OPTION WILL BECOME
EXERCISABLE WITH RESPECT TO THE OPTION SHARES IN FOUR INSTALLMENTS.  THE
FOLLOWING TABLE SETS FORTH THE INITIAL DATES OF EXERCISABILITY OF EACH
INSTALLMENT AND THE NUMBER OF OPTION SHARES AS TO WHICH THIS OPTION WILL BECOME
EXERCISABLE ON SUCH DATES:


 

Initial Date of
Exercisability

 

Number of Option Shares
Available for Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The foregoing rights to exercise this Option will be cumulative with respect to
the Option Shares becoming exercisable on each such date, but in no event will
this Option be exercisable after, and this Option will become void and expire as
to all unexercised Option Shares at 5:00 p.m. (Minneapolis, Minnesota time) on
        (the “Time of Termination”).

 


3.2           TERMINATION OF DIRECTORSHIP.


 


(A)           TERMINATION DUE TO DEATH, DISABILITY OR RETIREMENT.


 

(I)            IN THE EVENT THE OPTIONEE’S SERVICE AS A DIRECTOR WITH THE
COMPANY AND ALL SUBSIDIARIES IS TERMINATED BY REASON OF DEATH OR DISABILITY (AS
DEFINED IN THE PLAN), THIS OPTION WILL BECOME IMMEDIATELY EXERCISABLE IN FULL
AND REMAIN EXERCISABLE FOR A PERIOD OF ONE YEAR AFTER SUCH TERMINATION (BUT IN
NO EVENT AFTER THE TIME OF TERMINATION).

 

(II)           IN THE EVENT THE OPTIONEE’S SERVICE AS A DIRECTOR WITH THE
COMPANY AND ALL SUBSIDIARIES IS TERMINATED BY REASON OF RETIREMENT (AS DEFINED
IN THE PLAN), THIS OPTION WILL REMAIN EXERCISABLE, TO THE EXTENT EXERCISABLE AS
OF THE DATE OF SUCH TERMINATION, FOR A PERIOD OF THREE MONTHS AFTER SUCH
TERMINATION (BUT IN NO EVENT AFTER THE TIME OF TERMINATION).   TO THE EXTENT
THIS OPTION IS NOT EXERCISABLE AS OF THE DATE OF SUCH TERMINATION, THIS OPTION
WILL BE TERMINATED.

 

(III)          TERMINATION FOR REASONS OTHER THAN DEATH, DISABILITY OR
RETIREMENT.  IN THE EVENT THAT THE OPTIONEE’S SERVICE AS A DIRECTOR WITH THE
COMPANY AND ALL SUBSIDIARIES IS TERMINATED FOR ANY REASON OTHER THAN DEATH,
DISABILITY OR RETIREMENT, ALL RIGHTS OF THE OPTIONEE UNDER THE PLAN AND THIS
AGREEMENT WILL IMMEDIATELY TERMINATE WITHOUT NOTICE OF ANY KIND, AND THIS OPTION
WILL NO LONGER BE EXERCISABLE; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION IS
DUE TO ANY REASON OTHER THAN TERMINATION BY THE COMPANY OR ANY SUBSIDIARY FOR
“CAUSE” (AS DEFINED IN THE PLAN), THIS OPTION WILL REMAIN EXERCISABLE TO THE
EXTENT EXERCISABLE AS OF SUCH TERMINATION FOR A PERIOD OF THREE MONTHS AFTER
SUCH TERMINATION (BUT IN NO EVENT AFTER THE TIME OF TERMINATION).  TO THE EXTENT
THIS OPTION IS NOT EXERCISABLE AS OF THE DATE OF SUCH TERMINATION, THIS OPTION
WILL BE TERMINATED.  THE COMPANY MAY DEFER THE EXERCISE OF THIS OPTION FOR A
PERIOD OF UP TO FORTY-FIVE (45) DAYS IN ORDER FOR THE COMMITTEE TO MAKE ANY
DETERMINATION AS TO THE EXISTENCE OF CAUSE.

 


3.3           CHANGE IN CONTROL.


 


(A)           IMPACT OF CHANGE IN CONTROL.  IF A CHANGE IN CONTROL (AS DEFINED
IN THE PLAN) OF THE COMPANY OCCURS, THIS OPTION WILL BECOME IMMEDIATELY
EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE UNTIL THE TIME OF TERMINATION,
REGARDLESS OF WHETHER THE OPTIONEE REMAINS AS A DIRECTOR OF THE COMPANY OR ANY
SUBSIDIARY.  IN ADDITION, IF A

 

2

--------------------------------------------------------------------------------


 


CHANGE IN CONTROL OF THE COMPANY OCCURS, THE COMMITTEE, IN ITS SOLE DISCRETION
AND WITHOUT THE CONSENT OF THE OPTIONEE, MAY DETERMINE THAT THE OPTIONEE WILL
RECEIVE, WITH RESPECT TO SOME OR ALL OF THE OPTION SHARES, AS OF THE EFFECTIVE
DATE OF ANY SUCH CHANGE IN CONTROL OF THE COMPANY, CASH IN AN AMOUNT EQUAL TO
THE EXCESS OF THE FAIR MARKET VALUE (AS DEFINED IN THE PLAN) OF SUCH OPTION
SHARES IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OF THE
COMPANY OVER THE OPTION EXERCISE PRICE PER SHARE OF THIS OPTION.


 


(B)           LIMITATION ON CHANGE IN CONTROL PAYMENTS.  NOTWITHSTANDING
ANYTHING IN THIS SECTION 3.3 TO THE CONTRARY, IF, WITH RESPECT TO THE OPTIONEE,
ACCELERATION OF THE VESTING OF THIS OPTION OR THE PAYMENT OF CASH IN EXCHANGE
FOR ALL OR PART OF THE OPTION SHARES AS PROVIDED ABOVE (WHICH ACCELERATION OR
PAYMENT COULD BE DEEMED A “PAYMENT” WITHIN THE MEANING OF SECTION 280G(B)(2) OF
THE CODE), TOGETHER WITH ANY OTHER PAYMENTS WHICH THE OPTIONEE HAS THE RIGHT TO
RECEIVE FROM THE COMPANY OR ANY CORPORATION WHICH IS A MEMBER OF AN “AFFILIATED
GROUP” (AS DEFINED IN SECTION 1504(A) OF THE CODE WITHOUT REGARD TO
SECTION 1504(B) OF THE CODE) OF WHICH THE COMPANY IS A MEMBER, WOULD CONSTITUTE
A “PARACHUTE PAYMENT” (AS DEFINED IN SECTION 280G(B)(2) OF THE CODE), THE
PAYMENTS TO THE OPTIONEE AS SET FORTH HEREIN WILL BE REDUCED TO THE LARGEST
AMOUNT AS WILL RESULT IN NO PORTION OF SUCH PAYMENTS BEING SUBJECT TO THE EXCISE
TAX IMPOSED BY SECTION 4999 OF THE CODE; PROVIDED, HOWEVER, THAT IF THE OPTIONEE
IS SUBJECT TO A SEPARATE AGREEMENT WITH THE COMPANY OR A SUBSIDIARY THAT
EXPRESSLY ADDRESSES THE POTENTIAL APPLICATION OF SECTIONS 280G OR 4999 OF THE
CODE (INCLUDING, WITHOUT LIMITATION, THAT “PAYMENTS” UNDER SUCH AGREEMENT OR
OTHERWISE WILL BE REDUCED, THAT THE OPTIONEE WILL HAVE THE DISCRETION TO
DETERMINE WHICH “PAYMENTS” WILL BE REDUCED, THAT SUCH “PAYMENTS” WILL NOT BE
REDUCED OR THAT SUCH “PAYMENTS” WILL BE “GROSSED UP” FOR TAX PURPOSES), THEN
THIS SECTION 3.3(B) WILL NOT APPLY, AND ANY “PAYMENTS” TO THE OPTIONEE PURSUANT
TO SECTION 3.3(A) OF THIS AGREEMENT WILL BE TREATED AS “PAYMENTS” ARISING UNDER
SUCH SEPARATE AGREEMENT.


 


4.             MANNER OF OPTION EXERCISE.


 


4.1           NOTICE.  THIS OPTION MAY BE EXERCISED BY THE OPTIONEE IN WHOLE OR
IN PART FROM TIME TO TIME, SUBJECT TO THE CONDITIONS CONTAINED IN THE PLAN AND
IN THIS AGREEMENT, BY DELIVERY, IN PERSON, BY FACSIMILE OR ELECTRONIC
TRANSMISSION OR THROUGH THE MAIL, TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICE IN EDEN PRAIRIE, MINNESOTA (ATTENTION: PAUL W.B. STEPHENSON) OF A WRITTEN
NOTICE OF EXERCISE.  SUCH NOTICE MUST BE IN A FORM SATISFACTORY TO THE
COMMITTEE, MUST IDENTIFY THE OPTION, MUST SPECIFY THE NUMBER OF OPTION SHARES
WITH RESPECT TO WHICH THE OPTION IS BEING EXERCISED, AND MUST BE SIGNED BY THE
PERSON OR PERSONS SO EXERCISING THE OPTION.  SUCH NOTICE MUST BE ACCOMPANIED BY
PAYMENT IN FULL OF THE TOTAL PURCHASE PRICE OF THE OPTION SHARES PURCHASED.  IN
THE EVENT THAT THE OPTION IS BEING EXERCISED, AS PROVIDED BY THE PLAN AND
SECTION 5.3 BELOW, BY ANY PERSON OR PERSONS OTHER THAN THE OPTIONEE, THE NOTICE
MUST BE ACCOMPANIED BY APPROPRIATE PROOF OF RIGHT OF SUCH PERSON OR PERSONS TO
EXERCISE THE OPTION.  AS SOON AS PRACTICABLE AFTER THE EFFECTIVE EXERCISE OF THE
OPTION, THE OPTIONEE WILL BE RECORDED ON THE STOCK TRANSFER BOOKS OF THE COMPANY
AS THE OWNER OF THE OPTION SHARES PURCHASED, AND THE COMPANY WILL DELIVER TO THE
OPTIONEE ONE OR MORE DULY ISSUED STOCK CERTIFICATES EVIDENCING SUCH OWNERSHIP.

 

3

--------------------------------------------------------------------------------


 


4.2           PAYMENT.  AT THE TIME OF EXERCISE OF THIS OPTION, THE OPTIONEE
MUST PAY THE TOTAL PURCHASE PRICE OF THE OPTION SHARES TO BE PURCHASED ENTIRELY
IN CASH (INCLUDING A CHECK, BANK DRAFT OR MONEY ORDER, PAYABLE TO THE ORDER OF
THE COMPANY); PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
ALLOW SUCH PAYMENT TO BE MADE, IN WHOLE OR IN PART, BY A BROKER EXERCISE NOTICE,
BY TENDER, OR ATTESTATION AS TO OWNERSHIP OF PREVIOUSLY ACQUIRED SHARES (AS SUCH
TERMS ARE DEFINED IN THE PLAN) THAT HAVE BEEN HELD FOR THE PERIOD OF TIME
NECESSARY TO AVOID A CHARGE TO THE COMPANY’S EARNINGS FOR FINANCIAL REPORTING
PURPOSES AND THAT ARE OTHERWISE ACCEPTABLE TO THE COMMITTEE, OR BY A COMBINATION
OF SUCH METHODS.  IN THE EVENT THE OPTIONEE IS PERMITTED TO PAY THE TOTAL
PURCHASE PRICE OF THIS OPTION IN WHOLE OR IN PART WITH PREVIOUSLY ACQUIRED
SHARES, THE VALUE OF SUCH SHARES WILL BE EQUAL TO THEIR FAIR MARKET VALUE ON THE
DATE OF EXERCISE OF THIS OPTION.


 


5.             RIGHTS OF OPTIONEE; TRANSFERABILITY.


 


5.1           SERVICE AS A DIRECTOR.  NOTHING IN THIS AGREEMENT WILL INTERFERE
WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE THE SERVICE OF
THE OPTIONEE AS A DIRECTOR AT ANY TIME, NOR CONFER UPON THE OPTIONEE ANY RIGHT
TO CONTINUE IN THE SERVICE OF THE COMPANY AS A DIRECTOR FOR ANY PARTICULAR
PERIOD OF TIME.


 


5.2           RIGHTS AS A SHAREHOLDER.  THE OPTIONEE WILL HAVE NO RIGHTS AS A
SHAREHOLDER UNLESS AND UNTIL ALL CONDITIONS TO THE EFFECTIVE EXERCISE OF THIS
OPTION (INCLUDING, WITHOUT LIMITATION, THE CONDITIONS SET FORTH IN SECTIONS 4
AND 6 OF THIS AGREEMENT) HAVE BEEN SATISFIED AND THE OPTIONEE HAS BECOME THE
HOLDER OF RECORD OF SUCH SHARES.  NO ADJUSTMENT WILL BE MADE FOR DIVIDENDS OR
DISTRIBUTIONS WITH RESPECT TO THIS OPTION AS TO WHICH THERE IS A RECORD DATE
PRECEDING THE DATE THE OPTIONEE BECOMES THE HOLDER OF RECORD OF SUCH SHARES,
EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE PLAN OR DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION.


 


5.3           RESTRICTIONS ON TRANSFER.  EXCEPT PURSUANT TO TESTAMENTARY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION OR AS OTHERWISE EXPRESSLY PERMITTED BY THE
PLAN, NO RIGHT OR INTEREST OF THE OPTIONEE IN THIS OPTION PRIOR TO EXERCISE MAY
BE ASSIGNED OR TRANSFERRED, OR SUBJECTED TO ANY LIEN, DURING THE LIFETIME OF THE
OPTIONEE, EITHER VOLUNTARILY OR INVOLUNTARILY, DIRECTLY OR INDIRECTLY, BY
OPERATION OF LAW OR OTHERWISE.  THE OPTIONEE WILL, HOWEVER, BE ENTITLED TO
DESIGNATE A BENEFICIARY TO RECEIVE THIS OPTION UPON SUCH OPTIONEE’S DEATH, AND,
IN THE EVENT OF THE OPTIONEE’S DEATH, EXERCISE OF THIS OPTION (TO THE EXTENT
PERMITTED PURSUANT TO SECTION 3.2(A) OF THIS AGREEMENT) MAY BE MADE BY THE
OPTIONEE’S LEGAL REPRESENTATIVES, HEIRS AND LEGATEES.


 


6.             SECURITIES LAW AND OTHER RESTRICTIONS.


 

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and the Optionee may not sell, assign, transfer
or otherwise dispose of, any Option Shares, unless (a) there is in effect with
respect to the Option Shares a registration statement under the Securities Act
of 1933, as amended, and any applicable state or foreign securities laws or an
exemption from such registration, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body which the Committee,
in its sole discretion, deems necessary or advisable.  The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing Option Shares, as may be deemed

 

4

--------------------------------------------------------------------------------


 

necessary or advisable by the Company in order to comply with such securities
law or other restrictions.

 


7.             ADJUSTMENTS.


 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, this Option.

 


8.             SUBJECT TO PLAN.


 

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan. 
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 


9.             MISCELLANEOUS.


 


9.1           BINDING EFFECT.  THIS AGREEMENT WILL BE BINDING UPON THE HEIRS,
EXECUTORS, ADMINISTRATORS AND SUCCESSORS OF THE PARTIES TO THIS AGREEMENT.


 


9.2           GOVERNING LAW.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH THE PLAN AND GOVERNED
BY THE LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD TO CONFLICTS OF LAWS
PROVISIONS.  ANY LEGAL PROCEEDING RELATED TO THIS AGREEMENT WILL BE BROUGHT IN
AN APPROPRIATE MINNESOTA COURT, AND THE PARTIES TO THIS AGREEMENT CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE COURT FOR THIS PURPOSE.


 


9.3           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN SET FORTH THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES TO THIS AGREEMENT WITH RESPECT
TO THE GRANT AND EXERCISE OF THIS OPTION AND THE ADMINISTRATION OF THE PLAN AND
SUPERSEDE ALL PRIOR AGREEMENTS, ARRANGEMENTS, PLANS AND UNDERSTANDINGS RELATING
TO THE GRANT AND EXERCISE OF THIS OPTION AND THE ADMINISTRATION OF THE PLAN.


 


9.4           AMENDMENT AND WAIVER.  OTHER THAN AS PROVIDED IN THE PLAN, THIS
AGREEMENT MAY BE AMENDED, WAIVED, MODIFIED OR CANCELED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES TO THIS


 


9.5           AGREEMENT OR, IN THE CASE OF A WAIVER, BY THE PARTY WAIVING
COMPLIANCE.

 

5

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

FARGO ELECTRONICS, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

By execution of this Agreement,
the Optionee acknowledges having
received a copy of the Plan.

OPTIONEE

 

(Signature)

 

 

 

 

 

(Name and Address)

 

 

 

 

 

6

--------------------------------------------------------------------------------